PER CURIAM.
We reverse a final judgment with direction that Appellants be afforded leave to amend their complaint as to allegations of common law fraud. We find no error as to the other issues raised on appeal with respect to the summary judgment entered in favor of Defendants on Plaintiffs’ statutory claims.
Appellants sought trial court leave to amend their previously amended complaint solely to make technical corrections which would clarify that their existing allegations entitled them to common law relief in addition to their statutory claims. The essential elements of the common law fraud claim are found within the allegations in the existing pleading. Appellees are not prejudiced by the proposed amendment. See generally Dryden Waterproofing, Inc. v. Bogard, 488 So.2d 672 (Fla. 4th DCA 1986); Sea Shore Motel Corp. v. Fireman’s Ins. Co., 233 So.2d 651 (Fla. 4th DCA), cert. denied, 238 So.2d 425 (Fla.1970); Greenburg v. Johnston, 367 So.2d 229 (Fla. 2d DCA 1979).
On remand, Plaintiffs’ amended pleading shall be limited to the common law claim presented.
DELL, C.J., and STONE and POLEN, JJ., concur.